DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23rd, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky et al., (hereinafter ‘Zvenyatsky’, U.S. Pat. 5,626,609) in view of Kerr (hereinafter ‘Kerr’, U.S. Pat. 9,113,938) and further in view of  Malkowski (hereinafter ‘Malkowski’, U.S. PGPub. No. 2014/0276666). 
Regarding claim 1, Zvenyatsky (Figs. 1-10E, specifically Figs. 7 and 8A-8B) discloses a jaw assembly for a vessel sealing device, comprising: a first jaw member (84) having first and second spaced apart flanges (projections 96); a second jaw member (82) having a third flange extending therefrom (projection 94), wherein the third flange (94) is positioned between the first and second flanges (96) of the first jaw member (84) such that the third flange (94) is positioned between the first and second spaced apart flanges (96); an outer shaft (20) pivotally coupled to the first jaw member (84) and to the second jaw member (82) by a pin to form a pivot consisting of the pin (pivot pin 68), the first and second spaced apart flanges (96) and the third flange (94) so that both the first jaw member (84) and the second jaw member (82) can pivot relative to the outer shaft (col. 11, lines 1-3, “members 82 and 84 are pivotably secured to outer tube 20 by means of pivot pin 68 which passes through hole 69 in tube 20”); and a drive shaft (rod 22) coupled to the first jaw member (84) and the second jaw member (82) by a clevis (92) that is coupled to corresponding first and second cam slots (cam slots 88) in the first and second flanges (96) and a third cam slot (86) in the third flange (94).
Although Zvenyatsky discloses a second jaw member having a third flange, Zvenyatsky fails to explicitly disclose a second jaw member having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges. 
However, in the same field of endeavor, Kerr teaches a similar jaw assembly (end effector assemblies 100, 300 in Figs. 1-3 and 7) comprising a first jaw member (10) having first and second spaced apart flanges (see opening 11 of jaw member 10 forming cavity 13 in Fig. 7) and a second jaw member (20) having only a single third flange (flange 21) extending therefrom. The third flange (21) is positioned between the first and second flanges (cavity 13) of the first jaw member (10) such that the single third flange (21) is immediately adjacent to both the first and second spaced apart flanges (as best illustrated in Fig. 7; col. 7, lines 59-62, “opening 11 of jaw member 10 is bifurcated to define cavity 13 therebetween and configured to encompass flange 21 of the second jaw member 20”. Kerr teaches that the “first jaw member 10 is movable, whereas second jaw member 20 is stationary (unilateral jaw design)” or “[a]lternatively, both first jaw member 10 and second jaw member 20 may be movable relative to each other (bilateral jaw design)” (col. 4, lines 60-65). Kerr teaches that it is well known in the art that “[a]ny type of suitable movable/stationary configuration for jaw members 10, 20 may be constructed” (col. 4, lines 64-65) and that these configurations are widely considered interchangeable. As such, Kerr necessarily teaches a bilateral three flange jaw design (col. 4, lines 60-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the number of flanges to include having only a single third flange extending therefrom, wherein the third flange is positioned between the first and second flanges of the first jaw member such that the single third flange is immediately adjacent to both the first and second spaced apart flanges as taught by Kerr. This modification would have merely comprised a simple substitution of one well known flange configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Zvenyatsky in view of Kerr fail to explicitly disclose wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter that is positioned in abutting relation to the third flange of the second jaw member.
However, in the same field of endeavor, Malkowski teaches a similar jaw assembly (230 as best illustrated in Fig. 9) comprising a first (240) and second jaw member (250). Malkowski teaches an outer shaft (221) is pivotally coupled to the first and to the second jaw member (240, 250) by a pin (218) so that both the first and second jaw member (240, 250) can pivot relative to the outer shaft (212). The pin (218) has a shoulder normal to an axis of the pin (218) produced by a change in diameter (see Fig. 9 for pin 218 with a change in diameter) that is positioned in abutting relation to the flange of the second jaw member (see opening 253; as broadly claimed, it is noted that the pin abuts the inner diameter of the opening 253 in Fig. 9). It is well known in the art (as can be seen in  Malkowski) to provide a pin having a shoulder normal to an axis of the pin produced by a change in diameter in order to pivotally secure the outer shaft (210) to the jaw members (240, 250) ([0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly as taught by Zvenyatsky in view of Kerr to include wherein the pin has a shoulder normal to an axis of the pin produced by a change in diameter that is positioned in abutting relation to the flange of the second jaw member, as taught by Malkowski. This modification would have merely comprised a simple substitution of one well known pivot pin for another in order to produce a predictable result, MPEP 2143(I)(B).
In view of the prior modification of Zvenyatsky in view of Kerr and Malkowski, Zvenyatsky in view of Kerr and Malkowski necessarily teach the shoulder positioned in abutting relation to the third flange of the second jaw member. 
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zvenyatsky in view of Kerr in view of Malkowski as applied to claim 1 above, and further in view of McCullough, Jr. et al., (hereinafter 'McCullough', U.S. PGPub. No. 2014/0257274).
Regarding claims 8-10, Zvenyatsky in view of Kerr in view of Malkowski teach all of the limitations of the jaw assembly according to claim 1, but are silent regarding wherein the first and second jaw members includes corresponding first and second slots defining a knife pathway, a knife blade extending from the drive shaft and to one side of the single third flange, and wherein the knife pathway curves inwardly from a first end of the knife pathway positioned to one side of the single third flange.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly comprising an end effector (114 in Figs. 1-9) including a pair of curved jaw members (130 and 132). The first and second jaw members (130 and 132) further include corresponding first and second slots defining a knife pathway (knife channel 158) defined in one or both jaw members ([0053]; Figs.6-9) which receives a knife rod (102) coupled to a knife blade (156 as best seen in Figs. 2A and 3A). The knife blade (knife blade 156) extends from the drive shaft and is to one side of the curved jaw member (Figs. 3A-3B and Figs. 6-8A, knife blade 156 extends from tube guide 109 that also houses actuation member 180, wherein knife blade 156 extends past actuation member 180). The knife pathway (knife channel 158) curves inwardly from a first end of the knife pathway positioned to one side of the jaw member (as best seen in Figs. 8-8A, knife channel 158 curves inwardly from a first end of the knife pathway and is positioned to one side of the jaw member 132). This design is economical to manufacture, and is utilized in order to seal and cut relatively large tissue structures ([0009]), thereby providing a device that can be used to effect desired treatment in a variety of tissue structures, and increases versatility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the jaw assembly of Zvenyatsky in view of Kerr and Malkowski to incorporate the curved jaw structure and corresponding knife pathway and knife blade configuration as taught by McCullough in order to increase versatility of the device, and provide treatment to a variety of tissue structures ([0009]).
Regarding claim 11, Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough teach all of the limitations of the jaw assembly according to claim 10. Zvenyatsky discloses (Figs. 1-10E, specifically Figs. 7 and 8A-8B) wherein the outer shaft (20) surrounds the drive shaft (22) and supports the pivot pin (68).
Regarding claims 12-13, Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough teach all of the limitations of the jaw assembly according to claim 11. Although Zvenyatsky discloses that the device capable of supplying electrical energy (see Fig. 3 for the provision of electrocautery connection to allow for cauterization; col. 8, lines 35-67), Zvenyatsky fails to explicitly disclose further comprising first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively.
However, in the same field of endeavor, McCullough teaches a similar jaw assembly (Figs. 1-2B) comprising a pair of electrically conductive, tissue-engaging sealing plates (148, 150 in Figs. 2A-2B) disposed on lower and upper jaw members (132, 130), respectively. McCullough further teaches that the upper and lower jaw members (130, 132) are electrically coupled to a cable (143), and thus to a generator (141) (e.g., via respective suitable electrical wiring extending through the elongated shaft 116) to provide an electrical pathway to the pair of electrically conductive, tissue-engaging sealing plates (148, 150) ([0052]). The sealing plates (148, 150) may be electrically coupled to opposite terminals and bipolar energy may be provided through the sealing plates (148, 150) to a tissue in order to provide an effective tissue seal ([0052], [0053]). The assembly further includes an array of stop members (154) constructed of an electrically non-conductive plastic molded onto the jaw members (130, 132) so that in the closed configuration, a separation or gap distance is maintained between the sealing plates in order to provide a uniform gap distance and effective tissue seal, thereby preventing the device from short circuiting ([0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the jaw assembly as taught by Zvenyatsky in view of Kerr and further in view of Malkowski and McCullough to incorporate first and second wires extending between one of the first and second flanges and the outer shaft and coupled to first and second conductive faces, respectively and wherein the first and second conductive faces are supported by and electrically isolated from the first and second jaw members, respectively as taught by McCullough. Doing so provides bipolar energy to a tissue in a safe and effective way in order to provide a desired tissue seal ([0052], [0053]), thereby increasing safety and efficiency, and preventing short circuiting ([0050]).
Response to Arguments
Applicant's arguments filed March 23rd, 2022 have been fully considered but they are not persuasive. Applicant has argued (pages 4-6) that the proposed obviousness rejection of Zvenyatsky in view of Kerr is improper for several reasons.
Firstly, in response to a prior action, Applicant has argued (page 4) that “the proposed combination does not disclose all of the elements of the claimed invention. More specifically, neither of the cited references disclose a three-flange arrangement, with all three flanges actually pivoting relative to the shaft”. These arguments however are not persuasive. Specifically, Kerr teaches a jaw assembly (end effector assemblies 100, 300 in Figs. 1-3 and 7) comprising a first jaw member (10) having first and second spaced apart flanges (see opening 11 of jaw member 10 forming cavity 13 in Fig. 7) and a second jaw member (20) having only a single third flange (flange 21) extending therefrom. Any type of suitable moveable/stationary configuration for the jaw members may be constructed including wherein the “first jaw member 10 is movable, whereas second jaw member 20 is stationary (unilateral jaw design)” or “[a]lternatively, both first jaw member 10 and second jaw member 20 may be movable relative to each other (bilateral jaw design)” (col. 4, lines 60-65). Kerr teaches that any suitable moveable/stationary configuration may be constructed and that these different configurations are widely considered interchangeable. 
Therefore Applicant’s further arguments (page 5) that “neither reference discloses the use of three flanges that actually pivot about the shaft” and that “the proposed combination does not include all of the elements of the claimed invention. Instead, the Examiner must redesign one of the references, but there is nothing in the record to support this requisite change” are not persuasive for the reasons above. Kerr teaches the three flange bilateral design configuration. 
Applicant has further emphasized (page 5) that Zvenyatsky must be modified to make the inner dual flanges a single flange and has argued that the Examiner did not identify this as a relevant modification and thus did not support the requisite change with an acceptable rationale under KSR. However it is noted that the modification of the flanges is in fact included in the rejection. It is not the responsibility of the Examiner to necessarily show how the modification would be made but rather to show that it is well known in the art and one having ordinary skill in the art would be able and motivated to make the modification. The modification being made to Zvenyatsky is a simple substitution of one well known flange configuration for another, i.e. a four flange configuration for a three flange configuration wherein the three flange configuration may be actuated with a bilateral design. 
Applicant’s arguments (page 5) that Kerr “does not use a pivoting single flange, any suggestion to modify Zvenyatsky cannot be coming from this reference” and that “[a]t most, Kerr expresses the notion that someone could make the arrangement to have two moving jaws, but does not provide any definitive approach or structure and is nothing more than a wish or plan for a different design” are not persuasive for the reasons set forth above. Further Applicant’s argument (pages 5-6) that the modification is not enabled is not persuasive as Kerr explicitly teaches an interchangeable unilateral or bilateral jaw design. Specifically Applicant’s arguments (page 6) regarding Kerr only depicting a fixed third flange are not persuasive as it is supported in the specification and therefore would not require the depiction of different supporting structure as argued by the Applicant. The specification alone would enable one having ordinary skill in the art to make the required design changes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant has further argued (page 6) that the simple substitution rationale relied on by the Examiner is improperly applied to a significant structural redesign and relies on boilerplate language. Specifically, Applicant has argued (pages 6-7) that “the Examiner has not demonstrated the second and third requirements, i.e., a finding that the substituted components and their functions were known in the art. There is nothing in the prior art disclosing three flanges or that three flanges can be substituted for four as seen in Zvenyatsky. Even if Kerr contained an express disclosure of three pivoting flanges, which it does not, the Examiner was still required to cite to evidence showing that the three pivoting flanges are a known substitute for four flanges. Nothing in the record supports this position”. 
It is the Examiner’s position that these pivoting flange configurations as taught in Zvenyatsky and Kerr are considered well known and interchangeable designs. The bilateral design as taught by Zvenyatsky includes a four flange configuration whereas Kerr similarly teaches a bilateral three flange configuration. These three and four flange configurations operate in a similar manner (i.e. bilaterally) and would necessarily produce the same result. It is the Examiner’s position that one having ordinary skill in the art before the effective filing date would have been able to substitute the flange configuration as both configurations produce the same predictable result. The modification would merely comprise a simple substitution of one well known flange configuration (i.e. three flanges) for another (i.e. four flanges) in order to produce a predictable result. 
Applicant has further amended the independent claim to recite the use of a pin. Applicant has argued (page 7) in the pending action, the Examiner cited art does not meet the limitations of the claim. However as broadly claimed, it is the Examiner’s position that the pin (218) has a shoulder normal to an axis of the pin (218) produced by a change in diameter (see Fig. 9 for pin 218 with a change in diameter) that is positioned in abutting relation to the flange of the second jaw member (see opening 253; as broadly claimed, it is noted that the pin abuts the inner diameter of the opening 253 in Fig. 9). It is the Examiner’s position that the pin is in an abutting relationship with the inner diameter of the opening of the flange. As currently recited, the limitation does not exclude the interpretation of the pin being in abutting relation with the inner diameter of the opening of the flange. The pin does extend though a pivot hole formed in one side of the shaft, but also extends through opening 253 (see annotated figures below). 

    PNG
    media_image1.png
    426
    698
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    496
    945
    media_image2.png
    Greyscale


The Applicant has noted (page 8) “[t]he requirement that the pivot pin has a shoulder and that shoulder is positioned in a specific location other than the hole of the fixed shaft, i.e., abutting the central flange, is expressly and affirmatively cited in claim 1 and is otherwise completely absent from the prior art”, however it is emphasized that as broadly claimed, the limitation does not exclude the current interpretation of the art. It is the Examiner’s opinion that as broadly claimed, the change in size of diameter of the pin constitutes a shoulder and the pin’s relationship with the opening of the flange meets the limitation of the claim. It is suggested by the Examiner that further structure is provided in order to describe the abutting relationship. For example language regarding the diameter of the pin and the flange opening, or what portion of the pin is in abutting relationship with what specific portion of the flange may help move prosecution forward.  
It is the Examiner’s position that position that Zvenyatsky et al., (U.S. Pat. 5,626,609) in view of Kerr (U.S. Pat. 9,113,938) and Malkowski (U.S. PGPub. No. 2014/0276666) teach all of the limitations of the jaw assembly according to claim 1. The rejection is maintained. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794